Citation Nr: 0835384	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-26 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to June 1996.  
This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The claim is now under the jurisdiction of the 
RO in Atlanta, Georgia.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing held in September 2006.  A 
transcript of that hearing has been associated with the 
claims folder.

The claim for service connection for a low back disorder was 
remanded by the Board in May 2007 for further development 
along with a claim for service connection for a left hip 
disorder which was also claimed as secondary to the service-
connected left knee disability.  After the VA examination 
required by the May 2007 remand was undertaken, the veteran's 
claim for service connection for a left hip disorder was 
granted in a March 2008 rating decision which assigned a 
disability rating of 10 percent effective September 27, 2002.  
The veteran has not further appealed this decision and the 
issue regarding a left hip disorder is no longer before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2007 Board remand, a VA examination was required 
to determine, inter alia, whether the veteran has a low back 
disorder that is proximately due to or the result of the 
veteran's service-connected left knee disorder or whether the 
service-connected left knee disorder has aggravated a low 
back disorder.  In the action paragraphs, the remand 
specified that "the examining physician must opine as to 
whether it is at least as likely as not that any current...low 
back disability is caused OR aggravated by the appellant's 
service-connected left knee disorder."

The examination in question was undertaken in September 2007.  
In the initial examination report, the examiner indicated 
that the veteran reported a history of a back injury in 
service and, after physical examination, diagnosed her as 
having a chronic lumbar strain.  In an addendum to the 
initial examination report, the examiner indicated that the 
veteran had a low back disorder, a left hip disorder, and a 
left knee disorder and stated that it was "more likely than 
not that all these conditions are, in fact, service-
connected" by way of an opinion.  With regards to the back 
disorder, the examiner offered the rationale that the veteran 
had provided "a clear history of a low back injury on active 
duty" whereas the examiner's own summary of the veteran's 
service medical records cited just before this opinion are 
silent for any history of an in-service back injury and a 
review of the service medical records indicates that no such 
injury was reported in service.

As the examiner failed to make an opinion as to whether the 
veteran's chronic lumbar strain is caused or aggravated by 
her service-connected left knee disability, a further remand 
is required.  The Board notes that if any action is not 
undertaken in accordance with a Board remand or it is taken 
in a deficient manner, appropriate corrective action must be 
undertaken prior to the Board's adjudication of that issue on 
appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
And while this case's holding was somewhat narrowed in Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) where it was held 
that Stegall required substantial and not absolute 
compliance, with regards to the claim on appeal as the 
examiner made no opinion as to whether the service-connected 
disability may have caused or aggravated the low back 
disability and this was the substance of the May 2007 remand, 
substantial compliance was not met.  As such, the examiner 
must provide a clarifying opinion as to whether it is at 
least as likely as not that any current low back disability 
is caused OR aggravated by the appellant's service-connected 
left knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  Have a VA orthopedic examiner, the 
same examiner, if possible, review the 
claims file including the most recent 
examination report and addendum and 
determine whether it is at least as likely 
as not that any current low back 
disability is caused or aggravated by the 
appellant's service-connected left knee 
disorder.  The examining physician should 
provide detailed reasons for all rendered 
opinions.  The examiner should review the 
claims file in conjunction with making 
this opinion and make a note of such 
review in the opinion report.  If a new 
examination is needed in order to answer 
the above question, have the veteran 
scheduled for such an examination.

2.  Review the examiner's report and if it 
is in any way inadequate, return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied, issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for 


additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

